                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


CARTARVIS JORDAN,

             Plaintiff,

      V.                                             CV 119-016


DR. ALSTON,Augusta State Medical Prison,

             Defendant.




                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint, and CLOSES this civil action.

       SO ORDERED this                 of April, 2019, at Augusta, Georgia.




                                                        LL, CHIEF JUDGE
                                        UNITED ^ATES DISTRICT COURT
                                        SOUTHED DISTRICT OF GEORGIA
